TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00521-CR



                                   Patricia Sue Leverett, Appellant

                                                     v.

                                     The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
              NO. 42780, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Patricia Sue Leverett pleaded guilty to burglary of a habitation and was placed on

deferred adjudication community supervision. See Tex. Pen. Code Ann. ' 30.02 (West 2003). After

appellant pleaded true to allegations in the State=s motion to adjudicate, the district court revoked

supervision, adjudicated her guilty, and imposed a sentence of five years in prison.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of her right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: April 10, 2003

Do Not Publish




                                                     2